Citation Nr: 1755566	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  09-50 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to dependency, indemnity and compensation (DIC) benefits based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active service from August 1950 to April 1952.  He died in November 2008 and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the Regional Office (RO) in Oakland, California.

In April 2015, this matter was remanded in order to afford the appellant an opportunity to testify before the Board.  This hearing was held before the undersigned in September 2015 and a transcript is associated with the claims file.

In February 2016, the Board denied the appeal with respect to compensation under 38 U.S.C. § 1318 (2012) and remanded the appeal regarding service connection for cause of the Veteran's death.  The appeal is now ready for adjudication. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran died in November 2008. 

2.  The immediate cause of the Veteran's death was lung cancer.  The other significant condition contributing to the Veteran's death was coronary artery disease. 

3.  The Veteran's lung cancer and coronary artery disease are not shown to be causally or etiologically related to any disease or injury in active service. 

4.  At the time of his death, the Veteran was service connected for posttraumatic stress disorder (PTSD), cold injury residuals of the bilateral feet, and peripheral vascular disease related to the cold injury residuals. 

5.  The Veteran's service connected disabilities are not shown to have caused, or substantially or materially contributed to cause, the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C... §§ 1110, 1310, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA also has a duty to assist the appellant in the development of her claim.  This duty includes assisting in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2016).  In this case, the Veteran's service treatment records were lost in a fire in 1973; however, the available service personnel records are associated with the file.  Destruction of service medical records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Where service medical records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Regarding VA treatment records, a VA physician, Dr. P., indicated that the Veteran had been treated at VA from October 2000 to November 2008.  Treatment records in the electronic file are dated from 2000 to 2007; however, in an effort to ensure that complete records were on file, the AOJ twice attempted to obtain outstanding VA treatment records from the VAMC Martinez (Sacramento) system.  The VAMC reported that records for the period from October 2000 to November 2008 did not exist.  A formal finding as to this fact was made in May 2016.  

The July 2016 SSOC references the May 2016 formal finding and as well as the steps the AOJ took to obtain the records, satisfying the requirement under 38 C.F.R. § 159(e) regarding notice to the appellant.  Neither the appellant nor her representative has alleged any lapse in the assistance VA provided.  Further, neither the appellant, nor her representative, have submitted their own copies of the records at issue.  The appellant has not identified any additional records that have not been requested or obtained.

VA medical opinions were obtained in September 2009 and March 2016 regarding the cause of the Veteran's death.  In combination the opinions are adequate because the conclusions are based on a thorough review of the Veteran's medical history and with specific consideration of the appellant's contentions.  In this regard, the September 2009 VA opinion addressed the appellant's contention that the Veteran's service-connected cold injury residuals led to coronary artery disease which contributed substantially to the Veteran's death.  Further, the March 2016 VA opinion addressed the appellant's contention that the Veteran's PTSD may have caused or aggravated his coronary artery disease.  Both examiners specifically addressed the February 2009 private opinion of record.  The Board acknowledges that the September 2009 VA opinion did not expressly address whether the Veteran's service-connected peripheral vascular disorder aggravated his coronary artery disease; however, as the remaining evidence of record does not indicate that such relationship exists, and the September 2009 VA examiner explained the basis for the determination that an opinion regarding a relationship between the two disabilities cannot be rendered without resort to speculation; the opinion is adequate.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Criteria & Analysis

The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

A claim of entitlement to DIC on the basis of service connection for the cause of the death is decided under the criteria used to decide claims of service connection in general.  38 U.S.C. § 1310.  

Service connection will be granted if it is shown that the veteran suffered from disability resulting from an injury or disease incurred in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the regulations cited above, service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Allen v. Brown, 7 Vet. App. 439 (1995).   

In this case, the appellant contends that the Veteran's service-connected disabilities, including cold injury residuals and PTSD, caused or aggravated his coronary artery disease, which contributed substantially to his death.  

The Veteran's death certificate lists lung cancer as his primary cause of death with coronary artery disease as a contributing cause.  VA examiners, as well as the Veteran's regular treating VA physician, have opined that the coronary artery disease contributed substantially to the Veteran's death.  

In a February 2009 letter, the Veteran's VA physician, Dr. P., noted that the Veteran had multiple medical problems at the time of his death, including severe inoperable coronary artery disease, lung cancer, enlarged prostate, PTSD, atrial flutter, congestive heart failure, hypertension and anemia.  Dr. P. opined that "[a]lthough it is not possible to be absolutely sure," it is "as likely as not that [the Veteran] succumbed to arteriosclerosis manifest as coronary artery disease and occlusion."  Dr. P. explained that the opinion was based on his "knowledge of the very severe, inoperable coronary artery disease-complicated by severe congestive heart failure-that [the Veteran] had."  

The appellant and the Veteran's daughter offered sworn testimony that they observed the Veteran experience heart attacks and receive treatment for heart problems since 1969.  See September 2015 hearing transcript.  The appellant testified that the Veteran's first heart attack occurred in approximately 1969.  She also testified that the 1969 attack was the first indication that he had any heart problems.  Both the appellant and her daughter testified that the Veteran had problems with circulation following service and eventually had two stents put in his legs to address the circulation problems.  

VA treatment records indicate diagnoses of congestive heart failure, coronary artery disease, coronary artery bypass surgery in 1982 and 1998, bilateral leg stents for peripheral vascular disease, and a history of myocardial infarctions.  See e.g. December 2002 and December 2004 VA outpatient treatment records.  Another December 2004 VA treatment record also noted that a catheterization report dated in February 2004 revealed severe native coronary artery disease. 

In July 2006, the Veteran underwent a VA examination regarding cold injury residuals.  The examiner noted that the Veteran had atherosclerosis in addition to peripheral vascular disease, and said that both disorders could result from cold exposure.  

In September 2009, the AOJ obtained a VA opinion regarding the cause of the Veteran's death.  The September 2009 VA examiner noted that it was likely that the cold injury in service caused a problem with the peripheral blood vessels in the Veteran's feet; however, an opinion regarding whether the Veteran's cold injury residuals caused the coronary artery disease could not be reached without conjecture.  

The examiner noted the appellant's contention that the coronary artery disease was a direct result of the peripheral vascular disease which was a result of the cold injury, but the examiner explained that there was no specific medical mechanism by which this could be the case.  The examiner explained that there was no evidence from the Veteran's chart that implied a relationship between the peripheral vascular disease and coronary artery disease.  The examiner also noted that the Veteran had other risk factors for coronary artery disease, including hypertension, cigarette smoking, and hyperlipidemia.  The examiner specifically noted the Veteran's smoking history and that he continued to smoke even while in hospice for lung cancer.  

The September 2009 VA examiner also noted that the coronary artery disease was ischemic in nature and cited VA treatment records dated in October 2008.  

The Board remanded the appeal for a VA opinion regarding a possible link between the service-connected PTSD and his coronary artery disease.  The May 2016 VA examiner opined that "it is less likely than not that the Veteran's contributing cause of death - coronary artery disease- was caused by or aggravated by his service connected PTSD."  

The examiner explained that that while it was true that there were ongoing studies evaluating the connection between various illnesses and PTSD, and that articles indicated that there "may be" an association between the two, there was also an indication that the people studying the association may have had bias in their findings.  The examiner cited the fact that one of the investigators working on the study also worked in the VA system and directly interacted with individuals suffering from PTSD. 

The May 2016 VA examiner also explained that the articles cited in the remand did not indicate "a direct cause and effect relationship" between PTSD and heart disease and noted that the articles did not indicate that there was evidence of the PTSD population having more rapidly progressing heart disease compared to others.  The physician also found flaws with the studies because all of the participants in were veterans.  The examiner reasoned that if PTSD was directly causally related to heart disease, such finding would be the same regardless of the population evaluated and that such finding had not been demonstrated.  

The May 2016 VA examiner also based the negative nexus opinion on the fact that the Veteran had major risk factors for heart disease, including his smoking history, elevated cholesterol and elevated blood pressure.  The May 2016 examiner reviewed the February 2009 letter from Dr. P. regarding the cause of death being heart disease and noted that while the death certificate listed the proximate cause of death as lung cancer, the Veteran's cardiac disease undoubtedly contributed to his demise.  

Analysis

There is no indication or contention that the Veteran experienced continuity of coronary artery disease symptomatology since service.  The only competent, positive opinion of record relating the coronary artery disease to service or service connected disability, is the July 2006 VA examination report.  However, that examiner did not offer a basis for saying that cold injury could cause atherosclerosis.  Subsequent VA examinations list possible causes of atherosclerosis but do not mention cold injury.  

The VA treatment records do not indicate any relationship between the Veteran's coronary artery disease and service connected peripheral vascular disease.  The September 2009 VA examiner stated that a finding of a relationship between the Veteran's service-connected peripheral vascular disease and coronary artery disease could not be made without conjecture.  An examiner's statement that an opinion cannot be provided without resort to speculation weighs neither for nor against the claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The VA examiner; however, indicate only that a favorable opinion could not be provided without conjecture and went on to provide reasons supporting a negative opinion.

As the July 2006 VA examiner did not provide a basis for the opinion, and none of the remaining medical evidence of record supports a relationship between the Veteran's coronary artery disease and service and/or cold injury residuals, the most probative evidence is against a link between cold injury and atherosclerosis.  

Although some medical literature indicates that there may be an association between PTSD and coronary artery disease; the May 2016 VA examiner found that the studies were flawed or did not provide a sufficient basis for finding a link.  The May 2016 VA examiner explained the basis for the negative opinion.  Thus, it has probative value.  See Nieves, supra.

The Board has also considered the appellant's and daughter's statements regarding the relationship between the coronary artery disease and service-connected disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, etiology of coronary artery disease falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Their opinions on the relationship between the service connected disabilities and service are not competent evidence.

As the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death.  Reasonable doubt does not arise, and the claim is denied.  38 U.S.C. § 5107(b).


ORDER

Entitlement to DIC benefits based on service connection for cause of the Veteran's death is denied.




____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


